Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/305,740, filed 7/14/2021, which is a continuation application as discussed in the disclosure.
Receipt is acknowledged of the request for corrected filing receipt.  The filing receipt has been corrected.
Claims 1-19 are pending and examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2022 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4705” has been used to designate both the wall, wall area and the flat surface(see para. [00240]).  Different numbers should be used to differentiate the flat surfaces from the wall area.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 1-5 the mast comprises a beam.  The claim sets forth in line 6 “at least one … mast wall” which appears to be in addition to the beam of lines 1-5.  Therefore, the metes and bounds of the claim are not clear as to whether the mast wall is part of the mast with the beam or part of the beam.  By changing “at least one … mast wall” to “the beam comprises “at least one … mast wall” the rejection would be overcome.
	In claim 3, the metes and bounds of the claim are not defined regarding the elements of the  sections since the sections have a flat surface between 2 longerons and another flat surface, yet in line 6-7, a seam is parallel to the flat surface and longerons.  The claim should be amended to clarify that “said another flat surfaces curves into seam surfaces”, the flat surfaces are between the two longerons, and the seamed surfaces of the first and second sections are joined to overcome the rejection.

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
No prior art of record shows the mast comprising a beam with an extended, a flattened and a rolled state with the stiffness and strength of the extended state greater than the flattened state, the beam having a wall with truss members perpendicular to a longitudinal axis of the mast/beam, and a wall area between the truss members with a thickness less than a thickness of the truss members, nor any motivation to do so. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/